internal_revenue_service number release date index number ------------------------------------------- ----------------------------- ----------------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b03 plr-126618-09 date october x --------------------------------------------------------------------------------------------------- ------------------------ legend state ------------ facility --------------------------------------------------- product ---------- dear ---------------- this letter responds to a letter dated date submitted on behalf of x by its authorized representative requesting a ruling concerning the qualifying_income exception to the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code facts x is a limited_partnership created under the laws of state x represents it is a publicly_traded_partnership within the meaning of sec_7704 x is engaged in the business of providing crude_oil gathering transportation terminalling and storage services and product terminalling and storage services x derives income from providing product terminalling and storage services in its facility x intends to derive the majority of its income from leasing its facility to lessee an entity that will be licensed to operate the facility x represents that the facility is a system of physically connected and functionally interdependent assets designed to receive store and distribute product at elevated plr-126618-09 temperatures x represents that no single component of the facility may be effectively operated for its intended useful purpose without each of the other components of the facility the facility was designed and constructed to remain permanently in place therefore its component parts have long_useful_life spans furthermore when a component is removed because of a malfunction or obsolescence it is replaced with a similar long-lived component the major structural_components of the facility include hoses pipes manifolds valves and an underground scale loading racks which include steel frame structures affixed to the land a system of insulated heat traced pipes which are suspended above ground on a steel girder system which is affixed to the land pumps valves and vents periodically spaced along and affixed to the piping system storage tanks of various sizes ranging from big_number gallons to in excess of big_number gallons which are permanently affixed to the system and in many cases also to the ground and which are insulated and contain heating elements that allow product to be stored in a heated state boilers which are permanently affixed to the system and which are used to provide the steam needed to keep the system heated blending devices permanently affixed to the piping system and buildings permanently affixed to the ground to house control systems boilers and personnel the facility also includes various interests in or rights to occupy land including easements the facility also has various driveways and roadways docks rail spurs dikes containment areas and security fencing x represents that the amounts received by x under the lease will be for_the_use_of or the right to use the facility x represents that the lessee will not be related to x within the meaning of sec_856 x will not furnish or render any services to the lessee in connection with the lease and the lessee will operate the terminals the lessee will retain the title to product and not x the lessee is responsible for complying with all environmental health safety transportation and security laws the lessee is required to obtain and maintain the necessary permits licenses plans approvals or other authorizations and obtain insurance for the facility and most maintenance and repair of the facility is the responsibility of lessee x represents that any personal_property that would be included under a lease agreement of the facility would be a de minimus amount and would meet the fifteen percent limit in sec_856 law and analysis sec_7704 provides that generally a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or substantial equivalent thereof plr-126618-09 sec_7704 provides that sec_7704 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year is qualifying_income sec_7704 provides that for purposes of sec_7704 and except as otherwise provided in sec_7704 the term qualifying_income includes real_property rents sec_7704 provides that the term real_property_rent means amounts which would qualify as rent from real_property under sec_856 if a sec_856 was applied without regard to sec_856 relating to independent_contractor requirements and b stock owned directly or indirectly by or for a partner would not be considered as owned under sec_318 by the partnership unle sec_5 percent or more by value of the interests in such partnership are owned directly or indirectly by or for such partner sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to such personal_property for the taxable_year does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property leased under or in connection with such lease sec_1_856-3 provides that real_property includes land or improvements thereon such as buildings or other inherently permanent structures thereon including items which are structural_components of such buildings or structures local law definitions will not be controlling for purposes of determining the meaning of real_property for purposes of sec_856 and the regulations thereunder real_property includes for example the wiring in a building plumbing systems central heating or central air-conditioning machinery pipes or ducts elevators or escalators installed in a building or other items which are structural_components of a building or other permanent structure the term does not include assets accessory to the operation of a business such as machinery printing press transportation equipment which is not a structural_component of the building office equipment refrigerators individual air-conditioning units grocery counters furnishings of a motel hotel or office building etc even though such items may be termed fixtures under local law revrul_69_94 1969_1_cb_189 considers whether properties of a railroad including land with improvements or other inherently permanent structures situated plr-126618-09 thereon which may be under along or adjacent to certain lines of the railroad and including the tracks roadbed buildings bridges and tunnels of the railroad are real_property for purposes of sec_856 the revenue_ruling holds that the railroad properties owned by the trust that are leased to another corporation are not assets accessory to the operation of a business within the meaning of sec_1_856-3 but are real_estate_assets within the meaning of sec_856 revrul_71_220 1971_1_cb_210 considers whether mobile home units installed in a planned community are real_property for purposes of sec_856 the units were delivered to a site where they were set on foundations consisting of pre-engineered blocks the wheels and axles were removed from the units and the units were affixed to the ground by six or more steel straps a carport or screened porch was attached to each unit and the unit was connected to utilities the revenue_ruling holds that the units are real_property within the meaning of sec_856 revrul_73_425 1973_2_cb_222 considers whether a mortgage secured_by a shopping center and its total energy system is an obligation secured_by real_property a total energy system is a self-contained facility for the production of all the electricity steam or hot water and refrigeration needs of associated commercial or industrial buildings building complexes shopping centers apartment complexes and community developments the system may be permanently installed in the building or attached to the building or it may be a separate structure nearby the principle components consisted of electric generators powered by turbines or reciprocating engines waste heat boilers heat exchangers gas-fired boilers and cooling units in addition each facility includes fuel storage tanks control and sensor equipment electrical substations and air handling equipment for heat hot water and ventilation it also includes ducts pipes conduits wiring and other associated parts machinery and equipment the revenue_ruling holds in part that a mortgage secured_by the building and the system is a real_estate asset regardless of whether the system is housed in the building it serves or is housed in a separate structure apart from the building it serves this is because the interest in a structural_component is included with an interest held in a building or inherently_permanent_structure to which the structural_component is functionally related revrul_75_424 1975_2_cb_269 considers whether certain equipment used in connection with the transmission and reception of microwave signals is treated as real_property or assets accessory to a business for purposes of sec_856 the system consists of transmitting and receiving towers built upon pilings or foundations transmitting and receiving antennae affixed to the towers a building equipment within the building and waveguides the waveguides are transmission lines from the receivers or transmitters to the antennae and are metal pipes permanently bolted or welded to the tower and never removed or replaced unless blown off by weather the transmitting multiplex and receiving equipment is housed in the building prewired modular racks are installed in the building to support the equipment that is installed upon them the racks are completely wired in the factory and then bolted to the floor and ceiling they are plr-126618-09 self-supporting and do not depend upon the exterior walls for support the equipment provides for transmission of audio or video signals through the waveguides to the antennae also installed in the building is a permanent heating and air conditioning system the transmission site is surrounded by chain link fencing the revenue_ruling holds that the building the heating and air conditioning system the transmitting and receiving towers and the chain link fencing are real_estate_assets within the meaning of sec_856 the antennae waveguides transmitting receiving and multiplex equipment and the prewired modular racks are assets accessory to the operation of a trade_or_business and are not real_estate_assets within the meaning of sec_856 conclusion based solely on the facts submitted and representations made we conclude that the facility as described above is an inherently_permanent_structure that is not accessory to the operation of a business accordingly the facility constitutes real_property for purposes of sec_856 and the rental income derived by x from its lease of the facility is qualifying_income within the meaning of sec_7704 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed or implied as to whether x meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply in addition no opinion is expressed or implied as to the federal tax consequences of the lease of the facility under any provision not specifically addressed herein and no opinion is expressed or implied regarding the components of the facility not described above this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative plr-126618-09 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
